Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to the amendment filed on May 3, 2021.
Claims 1-8 have been previously cancelled. Claims 9-20 are currently pending in the application, with claims 11, 15-17 amended, and new claim 20 added. 
The reply filed on May 3, 2021 is not fully responsive to the Office action mailed on February 2, 2021 because it presents only claims drawn to a non-elected invention(s) (MPEP § 821.03). Claims 9-10 have been previously withdrawn pursuant to the previous requirement of restriction/election, as drawn to non-elected Group I.
In the reply filed on January 19, 2021, Applicant elected species A2 shown in Fig. 2. The claims 11-19, identified as being drawn to the elected species, have been considered in the previous Office action mailed on February 2, 2021. However, the claims 11-20 presented in the proposed amendment are not readable on the elected species because the amended claim 11 recites "a valve coupled to the chemical line", disclosed for species A3 shown in Fig. 3 and further disclosed in paras [0058]-[0062], and thus, the amended claim 11 and its dependent claims 12-20 are drawn to the non-elected species A3 and are withdrawn from consideration, pursuant to a previous requirement of restriction/election mailed on October 16, 2020.  
Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711